Case 2:19-bk-56885              Doc 699      Filed 01/02/20 Entered 01/02/20 14:37:56                          Desc Main
                                            Document     Page 1 of 19



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

                                                                    )    Chapter 11
     In re:                                                         )
                                                                    )    Case No. 19-56885 (JEH)
                                                              1
     MURRAY ENERGY HOLDINGS CO., et al.,                            )
                                                                    )    Judge John E. Hoffman, Jr.
                                         Debtors.                   )
                                                                    )    (Jointly Administered)

 BLACK DIAMOND COMMERCIAL FINANCE, L.L.C.’S OBJECTION TO DEBTORS’
   MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS TO
    ENTER INTO AND PERFORM UNDER THE STALKING HORSE PURCHASE
  AGREEMENT, (II) APPROVING THE BIDDING PROCEDURES IN CONNECTION
 WITH THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS,
               (III) APPROVING THE PROCEDURES FOR THE
     ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
        UNEXPIRED LEASES, AND (IV) GRANTING RELATED RELIEF
                         [RELATED TO DOC. NO. 326]

              Black Diamond Commercial Finance, L.L.C. (the “Agent”), as Administrative Agent with

 respect to the outstanding term loans (the “Outstanding Term Loans”) issued under the Credit and

 Guaranty Agreement dated April 16, 2015, as amended or otherwise modified from time to time

 (the “Term Loan Agreement”), by and among Murray Energy Corporation as Borrower, Murray

 Energy Holdings Co., certain subsidiaries of Borrower as guarantors (collectively, the “Debtors”),

 the lenders party thereto from time to time and the Agent, by and through its undersigned counsel,

 hereby files this objection (the “Objection”) to the Debtors’ Motion for Entry of an Order (I)

 Authorizing the Debtors to Enter Into and Perform Under the Stalking Horse Purchase Agreement,

 (II) Approving the Bidding Procedures in Connection With the Sale of All or Substantially All of



 1
       Due to the large number of Debtors in these chapter 11 cases (the “Chapter 11 Cases”), a complete list of the
       Debtors and the last four digits of their federal tax identification numbers is not provided herein. Such information
       may be obtained on the website of the Debtors’ claims and noticing agent at
       https://cases.primeclerk.com/MurrayEnergy. The location of Debtor Murray Energy Co.’s principal place of
       business and the Debtors’ service address in these Chapter 11 Cases is 46226 National Road, St. Clairsville, Ohio
       43950.
Case 2:19-bk-56885          Doc 699     Filed 01/02/20 Entered 01/02/20 14:37:56                     Desc Main
                                       Document     Page 2 of 19



 the Debtors’ Assets, (III) Approving the Procedures for the Assumption and Assignment of

 Executory Contracts and Unexpired Leases, and (IV) Granting Related Relief [Doc. No. 326] (the

 “Motion”).2 In support of this Objection, the Agent respectfully states as follows:

                                    PRELIMINARY STATEMENT

         1.      Through the Motion, the Debtors seek entry of an order (i) authorizing the Debtors

 to enter into and perform under a Stalking Horse Agreement (as defined below) with an entity to

 be formed by the Superpriority Term Lenders (as defined below) and (ii) approving bidding

 procedures for the sale of all or substantially all of their assets. The Debtors seek to effectuate the

 sale contemplated by the Stalking Horse Agreement through the Plan (as defined below), which

 was filed contemporaneously with the Motion. The foundational predicate for the Motion,

 Stalking Horse Agreement and Plan is a credit bid of “certain” debt held by the Superpriority Term

 Lenders.

         2.      The Motion, Stalking Horse Agreement and Plan presume that the Superpriority

 Term Lenders possess an indisputable right to credit bid their outstanding debt. By the plain words

 of Section 363(k) of the Bankruptcy Code, however, there are two instances in which a secured

 creditor cannot credit bid: (i) where the lender does not have an “allowed” claim and (ii) when the

 court, “for cause,” orders otherwise. 11 U.S.C. § 363(k).

         3.      On November 20, 2019, the Agent filed the Adversary Complaint (as defined

 below), pursuant to which the Agent seeks a ruling that, among others things, (i) the 2018

 Refinancing Transactions (as defined below) are null and void and (ii) the Term Loan Lenders (as

 defined below) are the true senior and first lien lenders with respect to the Term Loan Collateral

 (as defined below). The Adversary Complaint is an objection to the allowance of the Superpriority


 2
     Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to such terms in the
     Motion.

                                                        2
Case 2:19-bk-56885        Doc 699    Filed 01/02/20 Entered 01/02/20 14:37:56                Desc Main
                                    Document     Page 3 of 19



 Term Lenders’ claims and, consequently, the Superpriority Term Lenders do not have “allowed”

 claims for purposes of Section 363(k). Moreover, the Adversary Complaint creates a bona fide

 dispute as to the validity and priority of the liens held by the Superpriority Term Lenders, justifying

 this Court finding “cause” for denying the Superpriority Term Lenders’ right to credit bid their

 debt. For these reasons, this Court should deny the Superpriority Term Lenders the right to credit

 bid under Section 363(k) of the Bankruptcy Code.

        4.      Notwithstanding the foregoing, the Agent recognizes the need to advance these

 Chapter 11 Cases and that a sale in which the bid under the Stalking Horse Agreement serves as a

 “floor” may be in the best interests of the Debtors’ estates. Accordingly, to resolve the Objection,

 the Agent sent to the Debtors and the Superpriority Term Lenders a markup of the Bidding

 Procedures (as defined below) and Bidding Procedures Order (as defined below), copies of which

 are attached hereto as Exhibit A. Among other changes, the Agent proposed that the Superpriority

 Term Lenders establish a cash reserve in an amount equal to the obligations due under the Term

 Loan Agreement in the event that the Superpriority Term Lenders are the successful bidder and

 the Adversary Complaint has not been dismissed or resolved in favor of the Defendants (as defined

 below) thereto. The changes will adequately protect the interests of the Term Loan Lenders while

 permitting a sales process in which the Stalking Horse Agreement serves as a “floor,” regardless

 of whether the Adversary Complaint has been resolved by the time of the Sale Hearing.

        5.      Despite the Agent’s attempt to compromise, the Superpriority Term Lenders have

 informed the Agent that they will not agree to the revisions to the Bidding Procedures and Bidding

 Procedures Order proposed by the Agent. The Agent, therefore, respectfully requests that, if this

 Court grants the Superpriority Term Lenders the right to credit bid, it do so with the changes to

 the Bidding Procedures and Bidding Procedures Order as reflected in Exhibit A hereto.



                                                   3
Case 2:19-bk-56885            Doc 699      Filed 01/02/20 Entered 01/02/20 14:37:56                         Desc Main
                                          Document     Page 4 of 19



                                                 BACKGROUND

         6.        Over four years ago, the Debtors entered into the Term Loan Agreement, pursuant

 to which the lenders party thereto issued to the Debtors $2,000,000,000 in senior secured term

 loans. To secure the term loans issued pursuant to the Term Loan Agreement (the “Original Term

 Loans”), the lenders were granted a first priority lien on certain fixed asset collateral (the “Term

 Loan Collateral”).

         7.        On June 29, 2018, through a series of transactions and agreements—including the

 Waiver, Consent and Amendment No. 3 to Credit and Guaranty Agreement dated as of June 29,

 2018 (the “Third Amendment”), the Second Amended and Restated Collateral Trust Agreement

 dated as of June 29, 2018 (the “CTA”),3 the Superpriority Credit and Guaranty Agreement dated

 as of June 29, 2018, and the Second Amended and Restated Intercreditor Agreement dated as of

 June 29, 2018—the Debtors purportedly consummated refinancing transactions (the “2018

 Refinancing Transactions”) with, among others, certain lenders under the Term Loan Agreement

 (the “Superpriority Term Lenders”).

         8.        Pursuant to the 2018 Refinancing Transactions, among other things, the Debtors

 issued new term loans (the “Superpriority Term Loans”) to the Superpriority Term Lenders in

 exchange for the Superpriority Term Lenders relinquishing 97% of the Original Term Loans in

 connection with a purported modified Dutch auction (the “Auction”). Certain lenders holding

 approximately $51 million of the Original Term Loans did not participate in the 2018 Refinancing



 3
     Although the CTA provides that the Agent will not oppose and will consent to the entry of an order relating to a
     sale of assets of the Debtors if consented to by certain Superpriority Term Lenders (CTA § 2.11(a)(4)), this
     provision is inapplicable for two reasons. First, the Agent is challenging the validity of the CTA and cannot be
     held to provisions of an agreement subsequently determined to be null and void. That would negate any judicial
     review of actions taken under invalid agreements. Second, through the Bid Procedures Motion, the Debtors only
     seek approval of procedures to accept bids for the Debtors’ assets, not to effectuate the sale. The sale will be
     effectuated through the Plan. Accordingly, the restriction in Section 2.11(a)(4) of the CTA, to the extent it is even
     valid and enforceable, is inapplicable to the Motion.

                                                            4
Case 2:19-bk-56885       Doc 699     Filed 01/02/20 Entered 01/02/20 14:37:56              Desc Main
                                    Document     Page 5 of 19



 Transactions (such lenders, the “Term Loan Lenders”). The terms of the 2018 Refinancing

 Transactions, specifically the CTA, provide that the Superpriority Term Loans are secured by liens

 on the Term Loan Collateral that rank senior to the liens securing the Outstanding Term Loans

 (such liens, the “Superpriority Liens”).

        9.      After it became apparent that the Debtors could not continue to meet their financial

 obligations, the Debtors, an ad hoc group formed by certain of the Superpriority Term Lenders

 (the “Ad Hoc Group”), and certain other parties entered into a Restructuring Support Agreement,

 dated October 28, 2019 [Doc. No. 323-3] (the “RSA”), which provided for the backstop of $350

 million in new money debtor in possession financing and set forth the framework for the going

 concern sale of substantially all of the Debtors’ assets to be effectuated through a Chapter 11 plan.

 Pursuant to the RSA, the Ad Hoc Group agreed to direct the agent for the Superpriority Term

 Loans to form Murray NewCo to effectuate the sale and plan pursuant to a credit bid.

        10.     On October 29, 2019, each of the Debtors filed a voluntary petition for relief [Doc.

 No. 1] under Chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for the

 Southern District of Ohio (the “Court”).

        11.     On November 20, 2019, the Agent, on behalf of the Term Loan Lenders, filed a

 complaint [Doc. No. 245] (the “Adversary Complaint”) against certain of the Debtors, GLAS Trust

 Company LLC, as administrative agent for the Superpriority Term Loans, and U.S. Bank, N.A.,

 as collateral trustee under the CTA (collectively, the “Defendants”), seeking, among other things,

 a declaratory judgment that (i) the 2018 Refinancing Transactions are invalid, null and void and

 (ii) the Term Loan Lenders are the true senior and first lien lenders with respect to the Term Loan

 Collateral.   The key documents supporting the request for declaratory relief (referenced in

 Paragraph 7 above) are attached to the Adversary Complaint as Exhibits; they are incorporated by



                                                  5
Case 2:19-bk-56885          Doc 699     Filed 01/02/20 Entered 01/02/20 14:37:56                    Desc Main
                                       Document     Page 6 of 19



 reference herein but not attached due to their voluminous nature. Moreover, the Debtors, Murray

 Energy Corporation and Murray Energy Holdings Co., Debtors’ counsel, and other Defendants to

 the adversary proceeding have been served with the Adversary Complaint and all Exhibits thereto.4

         12.     On December 3, 2019, the Debtors filed the Debtors’ Joint Plan Pursuant to

 Chapter 11 of the Bankruptcy Code [Doc. No. 322] (the “Plan”). Pursuant to Article III(B)(4) of

 the Plan, the Debtors seek to effectuate the credit bid sale by distributing the equity interests in

 Murray NewCo to the Superpriority Term Lenders. No distribution is contemplated for the Term

 Loan Lenders.

         13.     On December 4, 2019, the Debtors filed the Motion seeking entry of an order (the

 “Bidding Procedures Order”), among other things, (i) authorizing the Debtors to enter into and

 perform under an asset purchase agreement with Murray NewCo (the “Stalking Horse

 Agreement”), and (ii) approving the proposed bidding procedures (the “Bidding Procedures”).

 The Debtors did not include the Stalking Horse Agreement with the Motion or Bidding Procedures;

 rather, the Debtors included a term sheet (the “Term Sheet”) that sets forth only certain terms and

 conditions that will form the basis of the eventual Stalking Horse Agreement.

         14.     Pursuant to the Term Sheet, in exchange for a credit bid of “certain” debt owed to

 the Superpriority Term Lenders in “an amount to be determined” by the requisite consenting

 Superpriority Term Lenders, Murray NewCo has committed to (i) purchase, acquire, and take an

 assignment and delivery of substantially all of the Debtors’ assets “free and clear of all liens,

 claims, encumbrances, and other interests” except as otherwise provided and (ii) assume certain

 liabilities associated with the Debtors’ operations. To date, the Superpriority Term Lenders have

 not specified the amount of debt that they intend to credit bid.


 4
     The key documents are also available via the Court’s Case Management/Electronic Case Filing (CM/ECF) system
     and can be provided upon request to the undersigned counsel.

                                                       6
Case 2:19-bk-56885         Doc 699     Filed 01/02/20 Entered 01/02/20 14:37:56                   Desc Main
                                      Document     Page 7 of 19



         15.     The Bidding Procedures provide that the Stalking Horse Agreement will act as a

 “floor” for an overbid process. (Motion ¶ 6). Moreover, the Bidding Procedures set March 16,

 2020 as the bid deadline (the “Bid Deadline”) and March 26, 2020 as the date of the auction (the

 “Auction”).5

         16.     At the request of the Defendants, the Agent agreed to extend the time for the

 Defendants to answer or otherwise respond to the Adversary Complaint. On December 12, 2019,

 the Agent and Defendants filed the Joint Stipulation to Entry of an Agreed Order Extending

 Response Time and Setting Briefing Schedule [Doc. No. 430] pursuant to which (a) the

 Defendants’ response/answer to the Adversary Complaint is due January 17, 2020, (b) the Agent’s

 opposition to the response/answer is due February 7, 2020, and (c) the Defendants’ reply in further

 support of the response/answer is due February 21, 2020. On December 27, 2019, the Court

 entered the Agreed Order Extending Response Time and Setting Briefing Schedule [Related to

 Docket No. 24] in Adversary Proceeding No. 19-02143 [Doc. No. 32].

         17.     On December 12, 2019, the Court entered the Final Order (I) Authorizing the

 Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Liens

 and Providing Superpriority Administrative Expense Status, (III) Granting Adequate Protection

 to the Prepetition Secured Parties, (IV) Modifying the Automatic Stay, and (V) Granting Related

 Relief [Doc. No. 431] (the “Final DIP Order”). Pursuant to the Final DIP Order, the Debtors made

 certain stipulations (the “Stipulations”), subject to paragraph 31 of the Final DIP Order, including,

 among other things, that (i) they were “justly and lawfully indebted and liable” to the Superpriority

 Term Lenders “without defense, challenge, objection, claim, counterclaim, or offset of any kind”

 in the aggregate amount of $1,726,555,184.84 (Final DIP Order ¶ 7(b)(ii)); and (ii) the liens


 5
     The original Bid Deadline was March 2, 2016 and the original Auction date was March 12, 2020. These dates
     were extended to resolve objections to the Final DIP Order (as defined below).

                                                      7
Case 2:19-bk-56885        Doc 699    Filed 01/02/20 Entered 01/02/20 14:37:56              Desc Main
                                    Document     Page 8 of 19



 granted to the Superpriority Term Lenders on the Term Loan Collateral are valid and the priority

 of such liens are subject to Section 2.6 of the CTA (Final DIP Order ¶ 7(f)).

        18.     Notwithstanding the Stipulations, paragraph 31 of the Final DIP Order sets forth

 the requirements for parties in interest to Challenge (as defined in the Final DIP Order) the

 Stipulations. It provides that “[i]f no such Challenge is timely and properly filed during the

 Challenge Period or the Court does not rule in favor of the plaintiff in any such proceeding,” then

 the Superpriority Term Loans shall “constitute allowed claims not subject to defense, claim,

 counterclaim, recharacterization, subordination, offset or avoidance for all purposes in the Chapter

 11 Cases.” (Final DIP Order ¶ 31) (emphasis added).

        19.     With respect to the Adversary Complaint, the Final DIP Order finds that “[t]he

 [Adversary Complaint] is a timely filed Challenge (timely filed within the 75 calendar day period

 set forth in this Final [DIP] Order) to certain of the stipulations, admissions, agreements and

 releases contained in this Final [DIP] Order, including, without limitation, in paragraph 7 of this

 Final [DIP] Order, subject to all claims and defenses of the Debtors, named defendants, and other

 parties in interest.” (Final DIP Order ¶ 31).

        20.     Finally, with respect to credit bids, the Final DIP Order provides that the

 Superpriority Term Lenders have the right to credit bid, “[u]nless otherwise ordered by the Court

 . . . .” (Final DIP Order ¶ 43).

                                           OBJECTION

   I.   The Superpriority Term Lenders Cannot Credit Bid Under Section 363(k) Because
        They Do Not Have “Allowed” Claims And The Court Has “Cause” To Order
        Otherwise

        21.     Section 363(k) of the Bankruptcy Code states that “[a]t a sale under subsection (b)

 of this section of property that is subject to a lien that secures an allowed claim, unless the court



                                                  8
Case 2:19-bk-56885        Doc 699     Filed 01/02/20 Entered 01/02/20 14:37:56                Desc Main
                                     Document     Page 9 of 19



 for cause orders otherwise the holder of such claim may bid at such sale, and, if the holder of

 such claim purchases such property, such holder may offset such claim against the purchase price

 of such property.” 11 U.S.C. § 363(k) (emphasis added). “The right to credit bid its claim is an

 important protection for a secured party whose collateral is being liquidated” as it allows a secured

 creditor “to retake the property when it believes the price bid at the sale does not sufficiently reflect

 the value of the collateral.” 3 Collier on Bankruptcy ¶ 363.06[10] (16th ed. 2019).

         22.     But “the right to credit bid is not absolute,” and the Bankruptcy Code “plainly

 contemplates situations in which estate assets encumbered by liens are sold without affording

 secured lenders the right to credit bid.” In re Philadelphia Newspapers, LLC, 599 F.3d 298, 315

 (3d Cir. 2010); see also In re RML Dev., Inc., 528 B.R. 150, 155 (Bankr. W.D. Tenn. 2014)

 (“‘[C]redit bidding’ under § 363(k) does not allow the holder of an allowed secured claim to

 exercise an absolute right to purchase its collateral and offset that purchase by its allowed secured

 claim.” (emphasis in original)); In re Fisker Automotive Holdings, Inc., 510 B.R. 55, 59 (Bankr.

 D. Del. 2014) (“[T]he right to credit bid is not absolute.”).

         23.     Indeed, the plain words of Section 363(k) specify two instances in which a secured

 creditor’s right to credit bid may be denied: (a) when the lender does not hold an “allowed” claim

 or (b) where the court “for cause” orders otherwise. 11 U.S.C. § 363(k).

         24.     Because the Superpriority Term Lenders do not have “allowed” claims and the

 Court has “cause” to deny their right to credit bid, the Court must deny the Superpriority Term

 Lenders’ right to credit bid.

         A.      The Superpriority Term Lenders Do Not Have “Allowed” Claims As Required
                 Under Section 363(k)

         25.     A secured lender may only credit bid to the extent it has a lien on property that

 secures an “allowed” claim. 11 U.S.C. § 363(k). A claim is “deemed allowed, unless a party in


                                                    9
Case 2:19-bk-56885          Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                         Desc Main
                                   Document    Page 10 of 19



 interest . . . objects.” 11 U.S.C. § 502(a).6 Upon a timely objection, the claim is no longer deemed

 “allowed” and may only be subsequently “allowed” after notice, hearing, and the court’s

 determination. 11 U.S.C. § 502(b).

         26.      As a result of the provisions in the Final DIP Order, the filing of a Challenge is the

 only means by which a party in interest, including the Agent, may object to the allowance of the

 Superpriority Term Lenders’ claims. If a Challenge is not timely filed, the Stipulations become

 binding on all parties in interest (including the Agent) and the Superpriority Term Loans will

 “constitute allowed claims not subject to defense, claim, counterclaim, recharacterization,

 subordination, offset or avoidance for all purposes in the Chapter 11 Cases.” (Final DIP Order

 ¶ 31) (emphasis added).

         27.      The Agent, however, filed a Challenge when it filed the Adversary Complaint,

 seeking a judgment declaring, among other things “that Section 2 of the Third Amendment was

 ineffective and any actions taken thereby (including the 2018 Refinancing Transactions and the

 amendment to the 2013 Collateral Trust Agreement) are null and void.” (Adversary Complaint p.

 20). Moreover, the Final DIP Order, agreed to by the Debtors and the Superpriority Term Lenders,

 explicitly acknowledges that the Adversary Complaint “is a timely filed Challenge . . . .” (Final

 DIP Order ¶ 31).

         28.      By filing the Adversary Complaint and commencing the “timely filed Challenge,”

 the Agent objected to the allowance of the Superpriority Term Lenders’ claims. See also In re CS

 Mining, LLC, 574 B.R. 259 (Bankr. D. Utah 2017) (holding that a secured creditor does not have

 an “allowed” claim where another creditor objected to the claim through the filing of an adversary



 6
     “Party in interest” is defined broadly under the Bankruptcy Code. 11 U.S.C. § 1109(b); see also In re Addison
     Community Hosp. Authority, 175 B.R. 646, 650 (Bankr. E.D. Mich. 1994) (“1109(b) must be broadly construed
     to permit parties affected by the proceeding to appear and be heard.”).

                                                       10
Case 2:19-bk-56885        Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                   Desc Main
                                 Document    Page 11 of 19



 complaint). Consequently, pursuant to Section 502(b) of the Bankruptcy Code, the Superpriority

 Term Lenders’ claims are not “allowed” absent a determination by this Court that the Challenge

 be overruled and, thus, until such time, the Superpriority Term Lenders cannot credit bid under

 Section 363(k) of the Bankruptcy Code.

         B.      “Cause” Exists To Prevent The Superpriority Term Lenders From Credit
                 Bidding Because Their Liens Are In Bona Fide Dispute

         29.     A secured lender with an allowed claim may not credit bid if the court “for cause”

 determines that such a credit bid should not be permitted. 11 U.S.C. § 363(k). “The term ‘cause’

 is not defined by the Bankruptcy Code, and it is left to the court to determine whether cause exists

 on a case-by-case basis.” In re: Aéropostale, Inc., 555 B.R. 369, 414 (Bankr. S.D.N.Y. 2016); see

 also In re Olde Prairie Block Owner, LLC, 464 B.R. 337, 348 (Bankr. N.D. Ill. 2011) (“cause” is

 “intended to be a flexible concept enabling a court to fashion an appropriate remedy on a case-by-

 case basis” (quoting In re N.J. Affordable Homes Corp., No. 05–60442(DHS), 2006 WL 2128624,

 at *16 (Bankr. D.N.J. June 29, 2006)); In re River Road Hotel Partners, LLC, 2010 WL 6634603,

 at *1 (Bankr. N.D. III. Oct. 5, 2010) (“Section 363 gives courts the discretion to decide what

 constitutes ‘cause’ and the flexibility to fashion an appropriate remedy by conditioning credit

 bidding on a case-by-case basis.”), aff’d, River Road Hotel Partners, LLC v. Amalgamated Bank,

 651 F.3d 642 (7th Cir.2011), aff’d sub nom. RadLAX Gateway Hotel, LLC v. Amalgamated Bank,

 566 U.S. 639 (2012). As a result, courts have substantial discretion in determining whether

 “cause” exists and are only confined to the extent that they must “balance the interests of the

 debtor, its creditors, and other parties of interests in order to achieve the maximization of the estate

 and an equitable distribution to all creditors.” Aéropostale, 555 B.R. at 415.

         30.     Courts have consistently denied or restricted a lender’s opportunity to credit bid

 when there is a bona fide dispute regarding the validity of a lien. “If the lien or interest is in bona


                                                   11
Case 2:19-bk-56885        Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                  Desc Main
                                 Document    Page 12 of 19



 fide dispute, the holder may not exercise an offset. This is because permitting the creditor to ‘bid

 in’ when its interest is in dispute would enable the creditor to avoid proper judicial resolution of

 the dispute.” 3 Collier on Bankruptcy ¶ 363.06[10] (16th ed. 2019); see Coulter v. Blieden, 104

 F.2d 29, 32 (8th Cir. 1939) (“[W]here the lien itself is in litigation, it is a matter within the

 discretion of the court to sell the property and save expense.”); Fisker Automotive Holdings, 510

 B.R. at 61 (“The law leaves no doubt that the holder of a lien the validity of which has not been

 determined . . . may not bid its lien.”); CS Mining, 574 B.R. at 283 (“If there is a bona fide dispute

 with regards to a secured creditor’s lien, credit bidding rights do not become automatic.”); In re

 L.L. Murphrey Co., No. 12-03837-8-JRL, 2013 WL 2451368 at *5 (Bankr. E.D.N.C. June 6, 2013)

 (denying a secured creditor’s right to credit bid because a “bona fide dispute” regarding the validity

 of the creditor’s liens existed); In re Akard Street Fuels, L.P., No. CIV.A.3:01-CV-1927, 2001 WL

 1568332 (Bankr. N.D. Tex. 2001) (holding that a bona fide dispute as to a creditor’s liens satisfies

 the “for cause” requirements of Section 363(k) of the Bankruptcy Code preventing a secured

 creditor from credit bidding at a sale); National Bank of Commerce of El Dorado v. McMullan (In

 re McMullan), 196 B.R. 818, 835 (Bankr. W.D. Ark. 1996) (refusing to allow credit bidding where

 liens and security interests were “unresolved”).

        31.     If the creditor seeking to credit bid “has a junior lien, the creditor will be required

 to pay off or otherwise settle with the senior lienors in the sale.” 3 Collier on Bankruptcy ¶

 363.09[3] (16th ed. 2019); see also In re Daufuskie Island Props., LLC, 441 B.R. 60, 64 (Bankr.

 D.S.C. 2010) (“[T]he credit bidding creditor must pay the mortgages and liens (if any) which have

 priority senior to its mortgage.”) (citing In re Simpson Creek Dev., Inc., Case No. 90–03836–WTB,

 slip op. at pages 17 and 24 (Bankr. D.S.C. Nov. 27, 1991) (“In applying the Section 363(k) offset

 bid provision to the trustee’s sale, a junior lienholder can offset bid its lien claim against the



                                                    12
Case 2:19-bk-56885        Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                   Desc Main
                                 Document    Page 13 of 19



 purchase price of the property only after all senior lien indebtedness on the particular property has

 been satisfied.”)).

         32.     When secured creditors have attempted to credit bid a senior lien that is involved

 in a priority dispute, “courts have required secured creditors to put cash in escrow, pay a portion

 of the bid in cash, or furnish a letter of credit . . . .” River Rd. Hotel Partners, No. 09 B 30029,

 2010 WL 6634603, at *2 (citing In re Octagon Roofing, 124 B.R. 522 (Bankr. N.D. Ill. 1991); In

 re Die bart Bancroft, 1993 WL 21423, *5 (E.D. La. Jan. 26, 1993)). Alternatively, a court has

 denied the right to credit bid when a bona fide dispute existed regarding the priority of the lien that

 served as the debt for the credit bid. See Daufuskie Island Props., 441 B.R. at 63 (holding that a

 secured creditor was not eligible to credit bid under Section 363(k) because the priority of his

 claim was in a bona fide dispute after an opposing secured creditor filed an adversary proceeding

 seeking to equitably subordinate the mortgage of the creditor attempting to credit bid).

         33.     Although the phrase “bona fide dispute” is not defined by the Bankruptcy Code,

 courts agree that “it entails some sort of meritorious, existing conflict.” Atlas Mach. & Iron Works,

 Inc. v. Bethlehem Steel Corp., 986 F.2d 709, 715 (4th Cir. 1993). Generally, a dispute is bona fide

 if “there is ‘an objective basis’ for either a factual or legal dispute as to the validity of the debt.”

 In re Octagon Roofing, 123 B.R. 583, 590 (Bankr. N.D. Ill. 1991) (citing In re Busick, 831 F.2d

 745, 750 (7th Cir. 1987)); see also L.L. Murphrey Co., No. 12-03837-8-JRL, 2013 WL 2451368

 at *4. “Under this standard, a court need not determine the probable outcome of the dispute, but

 merely whether one exists.” Octagon Roofing, 123 B.R. at 590.

         34.     The Adversary Complaint raises a bona fide dispute as to the validity and priority

 of the Superpriority Term Lenders’ liens: it alleges that the Term Loan Lenders are the true senior

 and first lien lenders with respect to the Term Loan Collateral because the 2018 Refinancing



                                                   13
Case 2:19-bk-56885        Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                  Desc Main
                                 Document    Page 14 of 19



 Transaction triggered multiple Defaults or Events of Default under the Term Loan Agreement that

 rendered invalid the agreement by which the refinancing transaction was effectuated. Among

 other things, the Agent alleges that the Auction that was conducted as part of the 2018 Refinancing

 Transaction was not conducted in accordance with the express terms of the Credit Agreement. The

 new obligations under the 2018 Refinancing Transaction also violated the Term Loan Agreement

 because they were secured by additional guarantors and by liens that purport to be senior to, and

 not pari passu with, the liens held by the Term Loan Lenders under the Term Loan Agreement,

 violating its refinancing provisions. Further, the subordination required a 100% vote under the

 Credit Agreement that was never obtained.

        35.     Accordingly, the Adversary Complaint seeks the following relief: (i) “declaring

 that Section 2 of the Third Amendment was ineffective and any actions taken thereby (including

 the 2018 Refinancing Transactions and the amendment to the 2013 Collateral Trust Agreement)

 are null and void” and (ii) “declaring the Term Loan lenders are the true senior and first lien lenders

 with respect to the Term Loan Collateral.” (Adversary Complaint p. 20, ¶¶ A(ii), (iv), B(ii), (iii),

 Adv. Pro. No. 19-02143 [Doc. No. 1]).

        36.     Notwithstanding this bona fide dispute, none of the Bidding Procedures, Bidding

 Procedures Order or the Plan includes a provision for payment of the Term Loans by way of

 reserve, escrow or cash as part of the credit bid. Consequently, this Court must deny the right of

 the Superpriority Term Lenders to credit bid. Anything less will unduly prejudice the Term Loan

 Lenders.




                                                   14
Case 2:19-bk-56885       Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                Desc Main
                                Document    Page 15 of 19



  II.   The Bidding Procedures Require Certain Changes To Adequately Protect The Term
        Loan Lenders And Ensure The Bids Are Not Chilled And A Fair And Transparent
        Bid Process Ensues

        37.     Although the Superpriority Term Lenders cannot credit bid because they do not

 have “allowed” claims and the Court has “cause” to deny their right to credit bid, the Agent

 recognizes the need to advance these Chapter 11 Cases and that a sale in which the bid under the

 Stalking Horse Agreement serves as a “floor” may be in the best interests of the Debtors’ estates.

 Accordingly, the Agent proposes that the Court allow the Superpriority Term Lenders to credit bid

 but require the Debtors to make certain changes to the Bidding Procedures and Bidding Procedures

 Order to ensure the bid and auction process adequately protects the interests of the Term Loan

 Lenders, maximizes value of the Debtors’ estates, and is fair and transparent. Attached hereto as

 Exhibit A is a markup of the Bidding Procedures and Bidding Procedures Order reflecting the

 Agent’s requested changes.

        A.      The Superpriority Term Lenders Must Establish A Cash Reserve Pending
                Resolution Of The Adversary Complaint

        38.     Notwithstanding this Objection, the Agent is willing to consent to the credit bid if

 the Superpriority Term Lenders fund a cash reserve. Specifically, if the Superpriority Term

 Lenders are the Successful Bidders and the Adversary Complaint has not been resolved or

 dismissed in favor of the Defendants, the Superpriority Term Lenders must, within three (3)

 business days after the Sale Hearing, fund an escrow account with cash in an amount equal to the

 obligations due under the Term Loan Agreement. Thereafter, if the Adversary Complaint is

 decided in favor of the Superpriority Term Lenders, the amount in the escrow account shall be

 released to the Superpriority Term Lenders. If not, then the Superpriority Term Lenders can

 proceed with the credit bid while maintaining sufficient available cash to repay the senior Term

 Loan Lenders. This will avoid disruption to the sales process by permitting the Superpriority Term


                                                 15
Case 2:19-bk-56885         Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                     Desc Main
                                  Document    Page 16 of 19



 Lenders to credit bid regardless of whether the Adversary Complaint has been resolved by the time

 of the Sale Hearing.

         39.     Funding the escrow account will not prejudice the Superpriority Term Lenders in

 any way. The Superpriority Term Lenders are a collection of the nation’s largest and most

 sophisticated hedge funds, mutual funds and private equity firms, which collectively hold claims

 against the Debtors’ estates in excess of $1.6 billion.7 The amount required to fund the escrow

 account is de minimus compared to the size of the claims held by the Superpriority Term Lenders

 and the collective assets they have under management. In addition, such amount is less than the

 deposit that other potential bidders are required to fund.

         40.     Moreover, the funding of the escrow account will adequately protect the interests

 of the Term Loan Lenders by ensuring there is sufficient available cash to repay the senior Term

 Loan Lenders should the Term Loan Lenders prevail in the Adversary Complaint. 11 U.S.C. §

 363(e) (a bankruptcy court “shall prohibit or condition such use, sale or lease as is necessary to

 provide adequate protection of such interest”); see also Clear Channel Outdoor, Inc. v. Knufper

 (In re PW, LLC), 391 B.R. 25, 45 n.24 (9th Cir. B.A.P. 2008) (“A sale under § 363(f) is subject to

 § 363(e), which also conditions the sale on the provision of adequate protection.”).

         41.     Accordingly, should this Court approve the Motion, it should do so only with the

 changes as reflected on Exhibit A hereto incorporated into the Bidding Procedures and Bidding

 Procedures Order.




 7
     See Amended Verified Statement of Frost Brown Todd LLC Pursuant to Federal Rule of Bankruptcy Procedure
     2019 [Doc. No. 404].


                                                     16
Case 2:19-bk-56885        Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                  Desc Main
                                 Document    Page 17 of 19



        B.      The Superpriority Term Lenders Must Disclose The Amount Of The Credit
                Bid Sufficiently Prior To The Bid Deadline

        42.     It is well established that a court may deny a secured lender from credit bidding

 when permitting the credit bidding would chill the bidding process. CS Mining, 574 B.R. at 285

 (finding cause to prevent credit bid where bidding creditor had close ties to the debtor and the

 credit bid would freeze the bidding process); Philadelphia Newspapers, 599 F.3d at 316 n.14

 (stating, in dicta, that the ability of a secured lender to credit bid may be denied if credit bidding

 would “chill” bidding at the auction).

        43.     Neither the Bidding Procedures nor the Term Sheet specifies the amount of debt

 the Superpriority Term Lenders intend to credit bid. Rather, the Term Sheet provides that the

 “Purchase Price” will be a “credit bid of certain debt . . . in an amount to be determined by the

 Requisite Consenting Superpriority Lenders as set forth in the definitive Purchase Agreement . . .

 .” (Term Sheet p. 2 (emphasis added)). Yet, the Bidding Procedures do not establish a date by

 when the Stalking Horse Agreement must be finalized and made available to other potential

 bidders. This will undoubtedly chill bidding as potential bidders will not know what price they

 will need to overbid in order to be a qualified bidder and participate in the Auction. Accordingly,

 the Bidding Procedures must be amended to require that the Stalking Horse Agreement be finalized

 and include the amount of debt the Superpriority Term Lenders intend to credit bid, filed on the

 docket in these cases, and made available to potential bidders at least sixty (60) days prior to the

 March 16, 2020 Bid Deadline. This change will ensure that all potential bidders have sufficient

 time to evaluate the Stalking Horse Agreement and prepare topping bids.

        C.      The Agent Should Be A Consultation Party

        44.     Regardless of whether the Agent is successful in the Adversary Complaint, the

 Agent is a material party to these Chapter 11 Cases and has a significant interest in the outcome


                                                  17
Case 2:19-bk-56885        Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56                 Desc Main
                                 Document    Page 18 of 19



 of the sale process. Accordingly, the Agent should be a consultation party with the same rights as

 the Official Committee of Unsecured Creditors (the “Committee”). On the one hand, if the Agent

 is successful in the Adversary Complaint, the Agent will have a senior and first lien on the Term

 Loan Collateral and thus be entitled to the first dollars obtained in the bid and auction process. On

 the other hand, if the Agent is unsuccessful in the Adversary Complaint, the Agent is, under the

 Plan, first in line after repayment of the Superpriority Term Loans. In both scenarios, depending

 on the potential success of the Auction, the Agent and the Term Loan Lenders will have material

 interests in the bidding process but will have no consultation party looking out for such interests.

 Consequently, the Court should require that the Debtors provide the Agent with the same

 consultation party rights as the Committee.

                                  RESERVATION OF RIGHTS

        45.     In filing this Objection, the Agent reserves all of its rights, including, without

 limitation, the right to amend, modify, or supplement this Objection in all respects, to seek

 discovery, and to raise additional objections during the hearing on the Motion.

                                          CONCLUSION

        46.     For the foregoing reasons, the Agent respectfully requests that this Court (i) only

 grant the Motion with the changes to the Bidding Procedures and Bidding Procedures Order as

 reflected in Exhibit A hereto and (ii) grant such other relief as it deems appropriate.




                                                  18
Case 2:19-bk-56885        Doc 699 Filed 01/02/20 Entered 01/02/20 14:37:56      Desc Main
                                 Document    Page 19 of 19



 Dated: January 2, 2020
 New York, New York

                                     /s/ Tyson A. Crist
                                    Tyson A. Crist (0071276)
                                    John C. Cannizzaro (0085161)
                                    ICE MILLER LLP
                                    250 West Street, Suite 700
                                    Columbus, OH 43215
                                    Telephone: (614) 462-2243
                                    Facsimile: (614) 224-3266
                                    Tyson.Crist@icemiller.com
                                    John.Cannizzaro@icemiller.com

                                    -and-

                                    Gregg M. Galardi (admitted pro hac)
                                    Matthew M. Roose (admitted pro hac)
                                    ROPES & GRAY LLP
                                    1211 Avenue of the Americas
                                    New York, NY 10036-8704
                                    Telephone: (212) 596-9000
                                    Facsimile: (212) 596-9090
                                    Gregg.Galardi@ropesgray.com
                                    Matthew.Roose@ropesgray.com

                                    -and-

                                    Lawrence S. Robbins (admitted pro hac)
                                    Kathryn S. Zecca (admitted pro hac)
                                    Ariel N. Lavinbuk
                                    Jack A. Herman
                                    ROBBINS, RUSSELL, ENGLERT,
                                    ORSECK, UNTEREINER & SAUBER LLP
                                    2000 K Street, N.W., 4th Floor
                                    Washington, DC 20006
                                    Telephone: (202) 775-4500
                                    Facsimile: (202) 775-4510
                                    lrobbins@robbinsrussell.com
                                    kzecca@robbinsrussell.com
                                    alavinbuk@robbinsrussell.com
                                    jherman@robbinsrussell.com

                                    Counsel to Black Diamond Commercial Finance, L.L.C.
